mo Oo YN DWN WO BP WD NO

NY NO NO NH NN NO NY HNO NO HB we FH HH Be ee ee =| ee
oo SN DWN A FSF WD) HNO |! DOD OBO CSO ND WB A BP WHO HPO —-§ CO

 

Justin H. Pfrehm, Esq.

Nevada Bar No. 7484

Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran, Suite B

Reno, Nevada89509

Tel: (775) 786-2882

Attorneys for Defendant/Third-Party Plaintiff
ROCKY MOUNTAIN EGGS, INC.

HARRY WISEMAN,
Plaintiff,

vs,

JACOBS ENTERTAINMENT, INC., a PLAI
Delaware Corporation; ROCKY
MOUNTAIN EGGS, INC., a California
Corporation; SYSCO USA I, INC., a
Delaware Corporation; DOES 1 through 10,
inclusive; and ROE ENTITIES 1 through 10,
inclusive,

 

=

Defendants.

 

 

Pursuant to the Court’s 1/21/20 Minutes of Proc

HM
H
Hf
HM
H

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 1of8

UNITED STATES DISTRICT COURT,
DISTRICT OF NEVADA

Case No.: 3:19-cv-00153-RCJ-CBC

DEFENDANT/THIRD-PARTY

NTIFF ROCKY MOUNTAIN EGGS,
NC.’S NOTICE OF DISCOVERY

DISPUTE

eedings [Document 48] and the 6/15/20

Minutes of the Court [Document 66], Defendant/Third-Party Plaintiff, ROCKY MOUNTAIN
EGGS, INC., by and through its attorneys, Thorndal Armstrong Delk Balkenbush & Eisinger,
hereby provides the following Notice of Discovery Dispute.

This motion is supported by the papers and pleadings on file in the above-referenced

action and the attached Memorandum of Points and Authorities.

 
So eo QI DH A FP WY NY

NO NO NO NO HN ND NW ND NO KH FF HF FSF HF FH KF FEF FE
oo NY DWN OH FF WY HO K|§ OD Oo BH NHN HD Wn FP WO NYO KH OS

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 2 of 8

DATED this 13" day of July, 2020.
THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

By:___/s/ Justin H. Pfrehm
JUSTIN H. PFREHM, ESQ.
Nevada Bar No. 7484
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
Attorneys for Defendant/Third-Party
Plaintiff/Cross-Defendant
ROCKY MOUNTAIN EGGS, INC.
MEMORANDUM OF POINTS AND AUTHORITIES
I Statement of Discovery Dispute

This is a personal injury lawsuit brought by Harry Wiseman wherein he alleges that he
contracted a Salmonella-related illness after he dined at The Grill at Gold Dust West, located at
1660 NV-225, Elko, Nevada, in March 2019. Specifically, Mr. Wiseman alleges that his illness
was the result of him eating eggs at the restaurant. The named defendants and/or third-party
defendants are the entities who were in the chain of distribution of the eggs. Mr. Wiseman’s
original Complaint was filed on 3/19/19 and a Second Amended Complaint was filed on 9/16/19.

On 11/21/19, Rocky Mountain Eggs, Inc. filed an Answer to Plaintiff's Second Amended
Complaint and a Third-Party Complaint against Shepherd & Sons Poultry Farm, which was the
entity that processed and supplied the eggs which were allegedly the source of Mr. Wiseman’s
illness.

The parties held a FRCP 26 meeting and made their respective initial disclosures that are
required by FRCP 26(a). While Shepherd’s & Sons Poultry Farms, Inc.’s 2/19/20 initial
disclosure contained the declarations to its relevant insurance policies, it did not disclose a
complete copy of the policies. Additionally, several requests have been made to Shepherd’s &
Sons Poultry Farms, Inc. to supplement its initial disclosure with a complete copy of the

insurance policy, but those requests have gone unanswered. See Declaration of Justin Pfrehm

(Exh. 1)

 

 
o Oo YN DWN AH FR WY NY

NO NO NO NO NO HNO NO NO NO HF HF HF KF KF FO HEU ETeESElllhc —,|hlhlUre
ao nN Dn WwW FF WD NY KH CD OO GB NIT DB WH FP WY NYO KY CO

 

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 3 of 8

Under FRCP 37(a) a party may compel another party’s compliance with discovery “[i]fa
party fails to make a disclosure required by Rule 26(a)...”. Under FRCP 26(a), a party is

required to make an initial disclosure which includes the following information:
(iv) for inspection and copying as under Rule 34, any insurance agreement under which
an insurance business may be liable to satisfy all or part of a possible judgment in the

action or to indemnify or reimburse for payments made to satisfy the judgment.
FRCP 26(a)(1)(A)(iv)(emphasis added).

Here, Shepherd’s & Sons Poultry Farm, Inc. has not disclosed a complete copy of the
“Palomar Insurance Corporation” insurance policies (primary and excess) referenced in the its
FRCP 26(a) initial disclosure pleading. As stated in the Declaration of Rocky Mountain Eggs,
Inc.’s counsel (Exh. 1), numerous requests for a complete copy of any insurance policies have
been made to Shepherd’s via its counsel. However, despite these attempts to resolve this
discovery issue without court intervention, Shepherd’s has not complied with the request and
produced the insurance policies that are required by FRCP 26(a).

II. Proposed Resolution of Discovery Dispute

The Court should enter a decision requiring Shepherd’s & Sons Poultry Farm, Inc. to
immediately comply with the requirements of FRCP 26(a)(1)(A)(iv) and produce a complete
copy of its liability and excess insurance policies, including all forms, declarations and

endorsements.
AFFIRMATION
Pursuant to NRS 239B.030
The undersigned hereby affirms that this document does not contain the Social Security
number of any person.

DATED this 13" day of July, 2020.

THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

By:___/s/ Justin H. Pfrehm
JUSTIN H. PFREHM, ESQ.
Nevada Bar No. 7484
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
Attorneys for Defendant/Third-Party
Plaintift/Cross-Defendant
ROCKY MOUNTAIN EGGS, INC.

 
Oo So IN NWN Wn FP WY NO

NO NO NO NO HNO HN HN KH NO mm ee ee
ao stn KN ON BP WY NY HSH DOD CO PO HN NO NW Se DY YY S|

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 4 of 8

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), J certify that I am an employee of the law firm of Thorndal
Armstrong Delk Balkenbush & Eisinger, and on this date, I caused the foregoing
DEFENDANT/THIRD-PARTY PLAINTIFF ROCKY MOUNTAIN EGGS, INC.’S
NOTICE OF DISCOVERY DISPUTE to be electronically filed with the United States District
Court’s electronic filing system (CM/ECF) which will send a notice of electronic filing to the

following:

Craig M. Murphy, Esq.
Murphy & Murphy Law Offices
8414 W. Farm Road, Suite 180, Box 207
Las Vegas, NV 89131
Attorney for Plaintiff

Timothy Hunter, Esq.
Ray Lego & Associates
7450 Arroyo Crossing Pkwy, Suite 250
Las Vegas, NV 89113
Attorney for Defendant
Jacobs Entertainment, Inc., and Gold Dust Elko

Vieterbo L. Valera, Esq.
P.K. Schrieffer, LLP
100 North Barranca St., Ste. 1100
West Covina, CA 91791

Ryan Dennett, Esq.
Dennett Winspear, LLP
3301 North Buffalo Drive, Ste. 195
Las Vegas, NV 89129

M. Caleb Meyer, Esq.
Christina Mundy-Mamer, Esq.
Messner Reeves, LLP
8945 W. Russell Road, Ste. 300
Las Vegas, NV 89148

DATED this 13" day of July, 2020.

/s/ Jennifer Livermore
An employee of Thorndal Armstrong
Delk Balkenbush & Eisinger

 

 
Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 5of 8

EXHIBIT 1 -

“Declaration in Support of Defendant/Third-Party
Plaintiff Rocky Mountain Eggs, Inc’s
Notice of Discovery Dispute”

EXHIBIT 1 -

“Declaration in Support of Defendant/Third-Party
Plaintiff Rocky Mountain Eggs, Inc’s
Notice of Discovery Dispute”
So ea SN DH HW BP WY NYO

NO NO NO NO NBO NO ND NO NO | | RR SY Be Fe Fe ee eS
ao NI DN UO FP WD NO KY DOD OBO Oo HN HDR UA BR WW NPN KK CO

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 6 of 8

Justin H. Pfrehm, Esq.

Nevada Bar No. 7484

Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran, Suite B

Reno, Nevada89509

Tel: (775) 786-2882

Attorneys for Defendant

ROCKY MOUNTAIN EGGS, INC.

UNITED STATES DISTRICT COURT,
DISTRICT OF NEVADA

 

 

 

 

 

 

 

 

 

HARRY WISEMAN,
Case No.: 3:19-cv-00153-RCJ-CBC
Plaintiff,

vs.

DECLARATION IN SUPPORT OF
JACOBS ENTERTAINMENT, INC., a DEFENDANT/THIRD-PARTY
Delaware Corporation; ROCKY MOUNTAIN | PLAINTIFF ROCKY MOUNTAIN EGGS,
EGGS, INC., a California Corporation; INC.’S NOTICE OF DISCOVERY
SYSCO USA I, INC., a Delaware Corporation; DISPUTE

DOES 1 through 10, inclusive; and ROE
ENTITIES 1 through 10, inclusive,

Defendants.

 

 

 

I, JUSTIN PFREHM, hereby declare under penalty of perjury of the laws of the State of
Nevada that the following is true and correct:
1. My office is attorney of record for Rocky Mountain Eggs, Inc., a Defendant/Third-Party
Plaintiff in this case.
2. All parties in this case made their respective initial disclosures that are required by FRCP
26(a). Third-Party Defendant, Shepherd’s & Sons Poultry Farm, Inc. made its initial disclosure
on 2/19/20. Shepherd’s & Sons Poultry Farm, Inc.’s initial disclosure contained the declarations
to its relevant liability and excess insurance policies, which were apparently issued by Palomar
Insurance Corporation. However, Shepherd’s & Sons Poultry Farm, Inc.’s disclosure did not

include a complete copy of those insurance agreements/policies.

 

 
oO Oo JN DB vn FSF WD NO =

NY NO NO NY NY NY WN NO NO KH FF HF HF HF FEF Fe Oe SS
ao stn HO AlN BP OH NY S| OOULUlUCOlUlUlUlUNCUNS ONO CU PeUlUMhGOOUUCULN OOH Cl

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 7 of 8

3. On several occasions since receiving Shepherd & Sons Poultry Farm, Inc.’s initial
disclosure the undersigned contacted Viterbo Valera, Esq., the attorney for Shepherd’s & Sons
Poultry Farm, Inc. and advised him of the necessity of his client producing complete copies of its
insurance policies pursuant to FRCP 26(a)(1)(A)(iv). Some of those communications included
emails were sent to Mr. Valera on 5/20/20 and 6/2/20.

4, I spoke directly to Mr. Valera, Esq., on 6/17/20 and we discussed the issue of his client’s
insurance policies not yet being produced. I told Mr. Valera that I would give him and his client
until 7/1/20 to produce the requested insurance policies but if the policies were not produced by
that date then I would file a notice renewing the motion to compel that had previously been filed
on behalf of Rocky Mountain Eggs, Inc. and which was denied, without prejudice, by the Court
by Order dated 6/15/20.

5. Mr. Valera e-mailed me on 7/2/20 and advised that he still did not have the requested
insurance policies and he would update me. I spoke with Mr. Valera again on the telephone on
7/9/20 and told him I had waited as long as I could wait for the policies and if I did not receive
the policies by the end of the day on 7/10/20 then I would renew the motion to compel.

6. I did not receive the insurance policies from Mr. Valera by the end of the day on 7/10/20.
Nor did I receive any communication from him about the status of his client’s production of the
insurance policies.

7. Despite the undersigned’s numerous requests for production of these insurance
agreements/policies—both in writing and orally-- Shepherd’s & Sons Poultry Farm, Inc. has
never complied with FRCP 26(a)(1)(A)(iv) by producing complete copies of “any insurance
agreement under which an insurance business may be liable to satisfy all or part of a possible
judgment in the action or to indemnify or reimburse for payments made to satisfy the judgment.”
8. Pursuant to FRCP 37(a), LR IA 1-3(f) and for the reasons stated in this Declaration, I
hereby certify that I have made a good faith effort to confer with counsel for Third-Party
Defendant, Shepherd’s and Sons Poultry Farm, Inc. about the matters contained in this
Declaration, as described herein, and have been unable to resolve the matter satisfactorily

without court intervention.

 

 
Co fo NIN DO Ff WD NY

wo NO NO NY NY YN NY YN NY — FF HF HF KF RF Ee Re Re
oN DAO A FP WD NYO KY DTD OO BN DB vn FP WW NYO YF OS

 

 

Case 3:19-cv-00153-RCJ-CLB Document 69 Filed 07/13/20 Page 8 of 8

Executed: July\4_, 2020.

 

JUST PFREHM |

 
